Exhibit 10.2

FOURTH AMENDMENT TO LEASE

This FOURTH AMENDMENT TO LEASE (“Amendment”) is made and entered into as of the
26th day of June 2013 (the “Effective Date”), by and between KNICKERBOCKER
PROPERTIES, INC. XXXIII, a Delaware corporation (“Landlord”), and MEDIVATION,
INC., a Delaware corporation (“Tenant”).

RECITALS:

A. Landlord and Tenant entered into that certain Office Lease dated as of
December 28, 2011 (the “Original Lease”), pursuant to which Landlord leased to
Tenant and Tenant leased from Landlord those certain premises (the “Original
Premises”) consisting of the entire rentable area (which the parties hereto
stipulate contains 57,172 rentable square feet) on the thirty-fifth (35th) and
thirty-sixth (36th) floors of that certain building located as 525 Market
Street, San Francisco, California (the “Building”).

B. Landlord and Tenant entered into that certain (i) First Amendment to Lease
dated as of December 28, 2011 (“First Amendment”), pursuant to which certain
technical modifications were made to the Original Lease, (ii) that certain
Second Amendment to Lease dated as of July 6, 2012 (“Second Amendment”),
pursuant to which certain dates and terms set forth in the Original Lease were
confirmed and ratified, and (iii) that certain Third Amendment to Lease dated as
of September 27, 2012 (“Third Amendment”), pursuant to which the Original
Premises was expanded by the entire rentable area of the thirty-eighth
(38th) floor of the Building (the “2012 Expansion Premises,” and which, along
with the Original Premises, is referred to as the “Current Premises”). The
Original Lease, as modified by the First Amendment, the Second Amendment, and
the Third Amendment is referred to herein in the “Lease.”

C. Landlord and Tenant hereby stipulate that the Current Premises contains
85,698 rentable square feet.

D. The parties desire to further amend the Lease to (i) expand the Current
Premises to include those certain premises depicted on Exhibit “A” attached
hereto (which the parties hereto stipulate contains 12,724 rentable square feet)
on the thirty-seventh (37th) floor of the Building (the “2013 Expansion Space”),
and (ii) otherwise modify the Lease, all upon the terms and conditions
hereinafter set forth.

E. The 2013 Expansion Space is currently occupied by Spencer Stuart (the
“Existing Tenant”) pursuant to a lease (the “Existing Tenant Lease”) scheduled
to expire as of August 31, 2013.

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
covenants contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

1. Capitalized Terms. All capitalized terms used herein shall have the same
meanings given such terms in the Lease unless expressly superseded by the terms
of this Amendment.



--------------------------------------------------------------------------------

2. Tenant’s Lease of 2013 Expansion Space.

(a) From and after the Expansion Space Commencement Date (as defined in
Section 3 below), the Current Premises shall be expanded to include the 2013
Expansion Space for the Expansion Space Term (as defined in Section 3 below),
and shall be leased by Tenant on the same terms and conditions set forth in the
Lease, subject to the modifications set forth in this Amendment. From and after
the Expansion Space Commencement Date, the term “Premises” as used in the Lease
shall mean the Current Premises and the 2013 Expansion Space.

(b) From and after the Expansion Space Commencement Date, and for all purposes
of the Lease (as amended by this Amendment), the definition of the term
“Rentable Area of the Premises” set forth in Article 1(g) of the Original Lease
is hereby deleted and the following text is substituted in lieu thereof: “98,422
rentable square feet.”

(c) The option to extend the Term set forth in Exhibit “H” of the Original Lease
(the “Option”) shall, by virtue of this Amendment, apply to (i) the Current
Premises (i.e., the 35th floor, the 36th floor, and the 38th floor) (“Option
A”); or (ii) the Original Premises and the 2013 Expansion Space (i.e., the 35th
floor, the 36th floor, and the portion of the 37th floor leased hereby) (“Option
B”); or (iii) the Current Premises and the 2013 Expansion Space (i.e., the 35th
floor, 36th floor, the portion of the 37th floor leased hereby, and the 38th
floor) (“Option C”); or (iv) the 35th floor and the 36th floor (“Option D”). If
Tenant exercises the Option in accordance with the terms of such Exhibit “H,”
Tenant’s Interest Notice delivered in accordance with such Exhibit “H” shall
expressly and irrevocably elect to apply the Option to Option A, Option B,
Option C or Option D (the “Option Space Election”). If Tenant fails to expressly
include the Option Space Election in the Interest Notice, Tenant shall be
irrevocably deemed to apply the Option to the entire Premises (i.e., the 35th
floor, 36th floor, the portion of the 37th floor leased hereby, and the 38th
floor) and not to any lesser part thereof. All other terms and provisions of
such Exhibit “H” shall continue in full force and effect.

(d) Tenant’s acceptance of possession of the 2013 Expansion Space (whether
before or after the Expansion Space Commencement Date) shall constitute Tenant’s
acknowledgment that the 2013 Expansion Space is in good order and satisfactory
condition. For purposes of determining whether Tenant has accepted possession of
the 2013 Expansion Space, Tenant shall be deemed to have done so when Tenant
first moves any of its personnel and/or furnishings and/or equipment into the
2013 Expansion Space, except to the extent that Tenant is explicitly authorized
in the Lease or by Landlord’s agreement in writing to do any of the foregoing
without being deemed to have accepted possession of the 2013 Expansion Space.

3. Expansion Space Commencement Date, Expansion Space Expiration Date and
Expansion Space Term. The term of Tenant’s lease of the 2013 Expansion Space
shall (i) commence on the date which is One Hundred-Twenty (120) calendar days
following the date Landlord delivers the 2013 Expansion Premises to Tenant in
the condition required by this Amendment free of any the Existing Tenant’s
occupancy, which period shall be extended on a day-for-day basis for Landlord
Delays (as such term is defined in the Workletter Agreement attached hereto as
Exhibit “B” and made a part hereof) (the “Expansion Space Commencement Date”),
and (ii) expire on the Expiration Date set forth in Lease Article 1(j) and as
confirmed pursuant to the Second Amendment (the “Expansion Space Expiration
Date”). The One

 

2



--------------------------------------------------------------------------------

Hundred-Twenty (120) day period, as extended for Landlord Delays, is referred to
herein as the “Design and Construction Period.” The period of time commencing on
the Expansion Space Commencement Date and expiring on the Expansion Space
Expiration Date shall be referred to herein as the “Expansion Space Term.”
Landlord shall deliver the 2013 Expansion Space to Tenant upon the last to occur
of the following: (i) the full execution and delivery of this Amendment by
Landlord, (ii) Tenant’s delivering the Letter of Credit (as defined in
Section 7(a) below) and the first full Monthly Base Rent and the Monthly Base
Rent for any Partial Month applicable to the 2013 Expansion Space for the
Expansion Space Term, and (iii) the date the Existing Tenant Lease has expired
or terminated and the Existing Tenant has vacated the 2013 Expansion Space (the
date on which the last to occur of such items (i), (ii), and (iii) is referred
to herein as the “Expansion Space Delivery Date”). Landlord anticipates being
able to deliver the 2013 Expansion Space to Tenant, subject to the terms hereof,
on or about September 1, 2013. In the event the Expansion Space Commencement
Date is not the first day of a calendar month (such month in which the Expansion
Space Commencement Date occurs being referred to herein as the “Partial Month”)
the Monthly Base Rent for the 2013 Expansion Space for such Partial Month shall
be prorated as provided in the Lease. Once the Expansion Space Commencement Date
has been determined, Landlord and Tenant shall execute a written confirmation
stating the actual Expansion Space Commencement Date, but failure of the parties
to execute such a writing shall have no impact on the Expansion Space
Commencement Date.

4. Base Rent.

(a) The Base Rent payable by Tenant for the 2013 Expansion Space shall be
calculated separate and apart from the Base Rent payable by Tenant for the
Current Premises. During the Expansion Space Term, the Base Rent payable by
Tenant for the 2013 Expansion Space shall be as set forth in the following
schedule:

 

 Months of
 Expansion
Space Term

   Annual Base Rent      Monthly Base Rent      Annual Rental Rate per
Rentable Square Foot of the
2013 Expansion Space  

Month 1 through the end of Month 12

   $ 788,888.00       $ 65,740.67       $ 62.00   

Month 13 through the end of Month 24

   $ 801,612.00       $ 66,801.00       $ 63.00   

Month 25 through the end of Month 36

   $ 814,336.00       $ 67,861.33       $ 64.00   

Month 37 through the end of Month 48

   $ 827,060.00       $ 68,921.67       $ 65.00   

Month 49 through the end of Month 60

   $ 839,784.00       $ 69,982.00       $ 66.00   

Month 61 through the Expiration Date

   $ 852,508.00       $ 71,042.33       $ 67.00   

 

3



--------------------------------------------------------------------------------

(b) Landlord hereby agrees that subsequent to the Expansion Space Delivery Date
and prior to the expiration of the Design and Construction Period (the “Early
Occupancy Period”), Tenant shall have the right to occupy the 2013 Expansion
Premises for the conduct of Tenant’s business, provided that all of the terms
and conditions of the Lease shall apply, other than Tenant’s obligation to pay
(i) Monthly Base Rent or (ii) Tenant’s Percentage Share (Direct Expenses) or
Tenant’s Percentage Share (Taxes), during the Early Occupancy Period. Tenant’s
obligation to pay Monthly Base Rent, Tenant’s Percentage Share of Direct
Expenses and Tenant’s Percentage Share of Taxes with respect to the 2013
Expansion Premises shall commence as provided in Section 3 above, regardless of
whether Tenant has taken occupancy of the 2013 Expansion Space during the Early
Occupancy Period. During the Early Occupancy Period, Tenant shall, in accordance
with the terms of this Amendment, be responsible for any Additional Rent for any
above-Building standard services (e.g., after-hours HVAC) payable during such
early occupancy.

5. Operating Expenses and Tax Expenses.

(a) Tenant’s Percentage Share (Direct Expenses) is 8.4271% for the Current
Premises and shall, as of the Expansion Space Commencement Date, be increased by
1.2512% with respect to the 2013 Expansion Space to an aggregate of 9.6783%.
Tenant’s Percentage Share (Taxes) is 8.3045% for the Current Premises and shall,
as of the Expansion Space Commencement Date, be increased by 1.2330% with
respect to the 2013 Expansion Space to an aggregate of 9.5375%.

(b) The Base Year used to calculate increases in Tenant’s Percentage Share
(Direct Expenses) and Tenant’s Percentage Share (Taxes) with respect to the 2013
Expansion Space only shall be the 2014 calendar year. The Base Year used to
calculate Tenant’s Percentage Share (Direct Expenses) and Tenant’s Percentage
Share (Taxes) with respect to (i) the 2012 Expansion Premises shall remain the
2013 calendar year and (ii) the Original Premises shall remain the 2012 calendar
year. Tenant shall pay Tenant’s Percentage Share (Direct Expanses) and Tenant’s
Percentage Share (Taxes) with respect to the Current Premises and the Expansion
Space in accordance with Lease Articles 5 and 6, respectively.

6. Condition of 2013 Expansion Space. Tenant agrees to accept the 2013 Expansion
Space in its then current “AS IS” condition as of the Expansion Space Delivery
Date without any obligation on Landlord’s part to construct or pay for any
tenant improvements or refurbishment work in the 2013 Expansion Space (except as
provided in Exhibit “B” attached hereto). Tenant shall

 

4



--------------------------------------------------------------------------------

commence promptly on and after the Expansion Space Delivery Date (pursuant to
Section 3) to construct the Tenant Improvements (as defined in Exhibit “B”
attached hereto and made a part hereof) to the 2013 Expansion Space in
accordance with the terms of the Workletter attached hereto and made a part of
hereof as Exhibit “B.”

7. Security Deposit; First Month’s Rent.

(a) Concurrently with the execution of this Amendment, Tenant shall, as security
for the payment and performance of Tenant’s obligations under this Amendment and
the Lease, deliver to Landlord an irrevocable standby letter of credit (the
“Letter of Credit”), the form of which is attached hereto as Exhibit “C,” issued
by Bank of America, N.A. (or such other financial institution acceptable to
Landlord) with an initial stated amount of $1,056,092.00 (the “Stated Amount”).
Nothing in this Section 7(a) shall modify Tenant’s obligations with respect to
letter of credit number 3118769, as amended.

Provided that, as of the applicable “Reduction Date” set forth below, Tenant
(i) has not previously committed an Event of Default which is not then
continuing and (iii) is not then in a voluntary or involuntary bankruptcy
proceeding and has not made an assignment for the benefit of creditors, and
provided further that, on or prior to the applicable Reduction Date, Tenant
tenders to Landlord a replacement Letter of Credit or an amendment to the
existing Letter of Credit, conforming in all respects to the requirements of
this Section, setting forth the applicable Stated Amount as of such Reduction
Date, the Stated Amount shall be reduced in accordance with the following
schedule:

 

Reduction Date

   Stated Amount  

First day of the 25th month following the Expansion Space Commencement Date

   $ 846,146.00   

First day of the 37th month following the Expansion Space Commencement Date

   $ 636,200.00   

First day of the 49th month following the Expansion Space Commencement Date

   $ 426,254.00   

No further reductions to the Stated Amount are otherwise scheduled after the
49th month of the Expansion Term. In the event the Stated Amount is reduced
pursuant to the foregoing, and provided that Tenant timely tenders the
replacement or amended Letter of Credit to Landlord in the form required herein,
Landlord shall exchange the Letter of Credit then held by Landlord for the
replacement or amended Letter of Credit tendered by Tenant. Landlord shall
reasonably cooperate with Tenant in memorializing the above-scheduled reductions
in the Stated Amount.

Landlord may, in its sole discretion, require that the Letter of Credit be
confirmed by a financial institution satisfactory to Landlord. If, at any time,
an Event of Default occurs, Landlord shall have the right to draw down on the
Letter of Credit, or so much thereof as necessary, in payment of Rent, in
reimbursement of any expense incurred by Landlord in accordance with this
Amendment and the Lease, and in payment of any damages incurred by Landlord by
reason of such Event of Default for which Tenant is responsible in accordance
with

 

5



--------------------------------------------------------------------------------

the terms of this Amendment and the Lease. In such event, Tenant shall within
two (2) business day following written request therefor from Landlord remit to
Landlord a sufficient amount in cash to restore the Letter of Credit to the
original amount or, at Landlord’s election, cause the Stated Amount to be fully
reinstated to its amount immediately prior to such Event of Default. If the
entire Letter of Credit has not been utilized, the remaining amount of the
Letter of Credit will be delivered to Tenant or to whoever is then the holder of
Tenant’s interest in the Lease, without interest, within sixty (60) days after
full performance of this Amendment by Tenant. Tenant shall not be entitled to
any interest on the Letter of Credit. Tenant hereby waives the provisions of
California Civil Code Section 1950.7, and all other provisions of law, now or
hereafter in force, which provide that Landlord may claim from a security
deposit only those sums reasonably necessary to remedy any Events of Default
with respect to the payment of Rent, to repair damage caused by Tenant or to
clean the Premises, it being agreed that Landlord may, in addition, claim those
sums reasonably necessary to compensate Landlord for any other loss or damage,
foreseeable or unforeseeable, caused by the act or omission of Tenant or any
officer, employee, agent or invitee of Tenant which led to the Event of Default.
Upon the occurrence of an Event of Default, in addition to Landlord’s right to
draw on the Letter of Credit in whole or in part, Tenant shall, at Landlord’s
option, replace the Letter of Credit with a cash deposit equal to then
outstanding Stated Amount (and the Letter of Credit shall be returned to Tenant
upon such payment and the expiration of any applicable preference period). Any
cash remaining in Landlord’s possession after a partial or full draw on the
Letter of Credit shall be retained as an additional security deposit and the
terms of this Article shall apply with respect thereto, mutatis mutandis.

(b) Concurrently with the execution of this Amendment, Tenant shall pay to
Landlord the first full installment of Monthly Base Rent attributable to the
2013 Expansion Space. On or before the Expansion Space Commencement Date, Tenant
shall pay to Landlord the Monthly Base Rent for any Partial Month.

8. Right of First Offer. Schedule 1 to Exhibit “G” to the Original Lease is
hereby deleted and replaced with Schedule 1 attached hereto and made a part
hereof.

9. Amendment Brokers. Each of Landlord and Tenant hereby represents and warrants
to the other that it has not had any dealings with any real estate broker or
agent in connection with the negotiation of this Amendment other than Cushman &
Wakefield of California, Inc. for Landlord and Colliers International CA, Inc.
for Tenant (collectively, the “Amendment Brokers”). Each party agrees to
indemnify and defend the other party harmless from any and all claims, demands,
losses, liabilities, lawsuits, judgments, and costs and expenses (including,
without limitation, reasonable attorneys’ fees) with respect to any leasing
commission or equivalent compensation claimed by any broker or agent other than
the Amendment Brokers. Landlord agrees to compensate the Amendment Brokers in
accordance with a separate agreement.

10. No Event of Default. In the event an Event of Default shall occur under the
Lease or this Amendment prior to the Expansion Space Commencement Date, this
Amendment shall automatically terminate and be of no further force and effect.

 

6



--------------------------------------------------------------------------------

11. No Further Modification. Except as set forth in this Amendment, all of the
terms and provisions of the Lease shall remain unmodified and in full force and
effect.

[signatures on following page]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be duly executed
by their duly authorized representatives as of the date first above written.

 

“LANDLORD”:

   

KNICKERBOCKER PROPERTIES, INC. XXXIII,

a Delaware corporation

    By:   /s/ Karen M. Wilbrecht       Karen M. Wilbrecht       Its: Executive
Director

“TENANT”:

   

MEDIVATION, INC.,

a Delaware corporation

    By:  

/s/ Patrick Machado

      Name:   Patrick Machado       Title:   CFO & CBO     By:  

 

        Name:             Title:      



--------------------------------------------------------------------------------

Schedule “1”

(to Original Lease Exhibit G)

The following Tenant is occupying a portion of 37th floor:

ClearSlide, Inc. (Suite 3750) – lease scheduled to expire February 28, 2015

 

Schedule 1

1



--------------------------------------------------------------------------------

EXHIBIT “A”

THE 2013 EXPANSION SPACE

 

LOGO [g552243cm10.jpg]

 

EXHIBIT A

1



--------------------------------------------------------------------------------

EXHIBIT “B”

WORKLETTER AGREEMENT

This Workletter Agreement (the “Workletter”) is executed simultaneously with, is
dated as of, and is an exhibit to, that certain Fourth Amendment to Lease (the
“Amendment”), between KNICKERBOCKER PROPERTIES, INC. XXXIII, a Delaware
corporation (“Landlord”), and MEDIVATION, INC., a Delaware corporation
(“Tenant”), pursuant to which Tenant is leasing that certain 2013 Expansion
Space, more particularly described in the Amendment, at 525 Market Street, San
Francisco, California (the “Building”). Capitalized terms not otherwise defined
herein shall have the meanings assigned thereto in the Amendment. In
consideration of the parties entering into the Amendment and of the mutual
promises and covenants hereinafter contained, Landlord and Tenant hereby agree
as follows:

1. Proposed and Final Plans.

(a) Tenant shall cause to be prepared and delivered to Landlord, for Landlord’s
approval, the following proposed preliminary space plan (“Proposed Plans”) for
all improvements Tenant desires to complete or have completed in the 2013
Expansion Space (the “Tenant Improvements”) which shall include the design
standards set forth on Schedule “B-1” and Landlord expressly consents to the
installation of card readers within the stairwells between the leased floors as
part of the Tenant Improvements (provided that Tenant shall, at Landlord’s
request, remove any such readers and repair any damage caused thereby upon the
expiration or earlier termination of the Lease with respect to such floors):

(i) Architectural drawings (consisting of floor construction plan, ceiling
lighting and layout, power, and telephone plan).

(ii) Mechanical drawings (consisting of HVAC, electrical (including any UPS
equipment), telephone, and plumbing). Tenant acknowledges that part of the
Tenant Improvements shall include (but shall not be limited to) the replacement
of the existing Tuttle & Bailey terminal air boxes located in the 2013 Expansion
Space with Building-standard Titus VAV boxes, and that all such Titus VAV boxes
shall comply with the Building’s Replacement VAV Box Design Criteria (August 26,
2011).

(iii) Finish schedule (consisting of wall finishes and floor finishes and
miscellaneous details, including all window treatments which shall be
Building-standard “Mecho” shades throughout the 2013 Expansion Space).

(b) All architectural drawings shall be prepared at Tenant’s sole cost and
expense (subject to Section 3, below) by a licensed architect designated by
Tenant and approved by Landlord, whom Tenant shall employ. Tenant shall deliver
one set of reproducible architectural drawings to Landlord. All mechanical
drawings (to the extent required by the nature and extent of the Tenant
Improvements) shall be prepared at Tenant’s sole cost and expense (subject to
Section 3, below) by a licensed engineer selected by Tenant and approved by
Landlord (which approval may be withheld or conditioned in Landlord’s sole and
absolute discretion), whom Tenant shall employ. Tenant shall reimburse Landlord
for all reasonable out-of-pocket costs incurred by Landlord in reviewing the
Proposed Plans and Final Plans. All costs and charges by Landlord’s consultants
shall be deducted from the Tenant Improvements Allowance (or charged to Tenant)
without mark-up on an “open book” basis (which shall not exceed Twenty Thousand
Dollars ($20,000.00)).

 

EXHIBIT B

1



--------------------------------------------------------------------------------

(c) Within ten (10) business days after Landlord’s receipt of the architectural
drawings, Landlord shall advise Tenant of any changes or additional information
required to obtain Landlord’s approval.

(d) Within ten (10) business days after receipt of mechanical drawings, if any,
Landlord shall advise Tenant of any changes reasonably required to obtain
Landlord’s approval.

(e) If Landlord disapproves of or requests additional information regarding the
Proposed Plans, Tenant shall, within fifteen (15) days thereafter, revise the
Proposed Plans disapproved by Landlord and resubmit such plans to Landlord or
otherwise provide such additional information to Landlord. Landlord shall,
within ten (10) business days after receipt of Tenant’s revised plans, advise
Tenant of any additional changes which may be required to obtain Landlord’s
approval. If Landlord reasonably disapproves the revised plans specifying the
reason therefor, or requests further additional information, Tenant shall,
within ten (10) days of receipt of Landlord’s required changes, revise such
plans and resubmit them to Landlord or deliver to Landlord such further
information as Landlord has requested. Landlord shall, again within ten
(10) business days after receipt of Tenant’s revised plans, advise Tenant of
further changes, if any, reasonably required for Landlord’s approval. This
process shall continue until Landlord has approved Tenant’s revised Proposed
Plans. After the Proposed Plans are finally approved by Landlord, Tenant shall
submit to Landlord construction drawings prepared by Tenant’s architect (or
prepared by a subcontractor with respect to the fire sprinkler drawings and
specifications) (“Final Plans”) which shall contain all (to the extent
appropriate) plans to be bid and built from and shall include all fully
engineered mechanical, electrical, HVAC, plumbing, and fire life/safety
drawings, all based upon the Proposed Plans, and shall be compatible with the
design, construction and equipment of the Building, comply with all Laws, be
capable of logical measurement and construction, contain all such information as
may be required for the construction of the Tenant Improvements.

Landlord shall approve the Final Plans, or such portion as has from time to time
been submitted, within fifteen (15) business days after receipt of same or
designate by notice given within such time period to Tenant the specific changes
reasonably required to be made to the proposed Final Drawings in order to
correct any Design Problem and shall return the proposed Final Drawings to
Tenant. Tenant shall make the minimum changes necessary in order to correct any
such Design Problem and shall return the proposed Final Drawings to Landlord,
which Landlord shall approve or disapprove within fifteen (15) business days
after Landlord receives the revised proposed Final Drawings. This procedure
shall be repeated until all of the proposed Final Drawings are finally approved
by Landlord and written approval has been delivered to and received by Tenant.
Landlord agrees not to withhold its approval unreasonably. Tenant shall have no
obligation to remove any portion of the Tenant Improvements at the end of the
Term unless Landlord notifies Tenant, in a writing concurrently incorporated
into Landlord’s approval of the proposed Final Plans, that such removal will be
required. As used herein, “Design Problem” shall mean the Final Plans are deemed
by Landlord in its good faith judgment to likely (i) have an adverse effect on
the structural integrity of the Building; (ii) cause

 

EXHIBIT B

2



--------------------------------------------------------------------------------

possible damage to any of the Building systems (such as HVAC, fire life safety,
plumbing, electrical, data/communication, mechanical, or security systems);
(iii) be in non-compliance with applicable codes; or (iv) have an adverse effect
on the exterior appearance of the Building.

(f) All Proposed Plans and Final Plans shall comply with all applicable
statutes, ordinances, regulations, laws, and codes and with the requirements of
Landlord’s fire insurance underwriters. Neither review nor approval by Landlord
of the Proposed Plans and resulting Final Plans shall constitute a
representation or warranty by Landlord that such plans either (i) are complete
or suitable for their intended purpose, or (ii) comply with applicable laws,
ordinances, codes, regulations, or any insurance requirements, it being
expressly agreed by Tenant that Landlord assumes no responsibility or liability
whatsoever to Tenant or to any other person or entity for such completeness,
suitability or compliance. Tenant shall not make any changes in the approved
Final Plans without Landlord’s prior written approval, which shall not be
unreasonably withheld or delayed; provided that Landlord may, in the exercise of
its sole and absolute discretion, disapprove any proposed changes adversely
affecting the Building’s structure, any asbestos-containing materials, systems,
equipment or the appearance or value of the Building.

(g) [Intentionally Deleted]

(h) Within thirty (30) days after written request from Tenant, Landlord shall
reimburse Tenant in an amount equal to $1,908.60, for Tenant’s architect to
complete a preliminary space plan for the Premises, provided that Landlord has
been provided with a CAD version of Tenant’s test fit plans, which amount shall
not be deducted from the Tenant Allowance.

(i) [Intentionally Deleted]

(j) The term “Landlord Delay” as used in this Workletter shall mean: (1) delay
in the giving of authorizations or approvals by Landlord beyond the periods set
forth in this Workletter; (2) delay attributable to the interference of
Landlord, its agents or contractors with the completion of the Tenant
Improvements; and (3) delay by Landlord in administering and paying when due the
Tenant Allowance. In no event shall Tenant’s remedies or entitlements for the
occurrence of a Landlord Delay be abated, deferred, diminished or rendered
inoperative because of a prior, concurrent, or subsequent delay resulting from
any action or inaction of Tenant. No Landlord Delay shall be deemed to have
occurred unless and until Tenant has given written notice to Landlord specifying
the action or inaction which Tenant contends constitutes a Landlord Delay. If
such action or inaction is not cured within one (1) business day after
Landlord’s receipt of such notice, then a Landlord Delay, as set forth in such
notice, shall be deemed to have occurred commencing as of the date Landlord
received such notice and continuing for the number of days the substantial
completion of the Tenant Improvements was in fact delayed as a direct result of
such action or inaction.

 

EXHIBIT B

3



--------------------------------------------------------------------------------

2. Performance of the Tenant Improvements.

(a) Filing of Final Plans, Permits. Tenant, at its sole cost and expense, shall
file the Final Plans with the governmental agencies having jurisdiction over the
Tenant Improvements. Tenant shall furnish Landlord with copies of all documents
submitted to all such governmental agencies and with the authorizations to
commence work and the permits for the Tenant Improvements issued by such
governmental agencies. Tenant shall not commence the Tenant Improvements until
the required governmental authorizations for such work are obtained and
delivered to Landlord.

(b) Landlord Approval of Contractors. No later than fifteen (15) days following
Landlord’s approval of the Final Plans, Tenant shall enter into a contract for
construction of the Tenant Improvements with a general contractor acceptable to
Landlord (the “General Contractor”). The General Contractor and Tenant’s
construction contract with the General Contractor shall be subject to Landlord’s
prior approval, which approval shall not be unreasonably withheld, conditioned
or delayed. In the event Landlord requires any of Tenant’s Contractors to obtain
payment or performance bonds in connection with the installation of the Tenant
Improvements, the cost of such bonds shall be the responsibility of Landlord and
shall not be deducted from the Tenant Allowance. The General Contractor shall be
responsible for all required construction, management and supervision, including
bidding by subcontractors for the various components of the work of the Tenant
Improvements. In addition, Tenant shall only utilize for purposes of mechanical,
electrical, structural, sprinkler, fire and life safety and asbestos related
activities those contractors as specifically designated by Landlord
(collectively, the “Essential Subs”). Tenant shall submit to Landlord not less
than ten (10) days prior to commencement of construction the following
information and items:

(i) The names and addresses of the other subcontractors, and sub-subcontractors
(collectively, together with the General Contractor and Essential Subs, the
“Tenant’s Contractors”) Tenant intends to employ in the construction of the
Tenant Improvements. Landlord shall have the right to approve or disapprove
Tenant’s Contractors, and Tenant shall employ, as Tenant’s Contractors, only
those persons or entities approved by Landlord, which approval shall not be
unreasonably withheld, conditioned or delayed (and failure to respond within ten
(10) business days following delivery of a request for approval shall be deemed
disapproval). All contractors and subcontractors engaged by or on behalf of
Tenant for the 2013 Expansion Space shall be licensed contractors, possessing
good labor relations, capable of performing quality workmanship and working in
harmony with Landlord’s contractors and subcontractors and with other
contractors and subcontractors on the job site. All work shall be coordinated
with any general construction work in the Building. Tenant agrees to give the
contractor employed by Landlord in the Building an equal opportunity to submit a
bid for the Tenant Improvements, but Tenant shall not be obligated to hire such
contractor.

(ii) The scheduled commencement date of construction, the estimated date of
completion of construction work, fixturing work, and estimated date of occupancy
of the 2013 Expansion Space by Tenant.

(iii) Itemized statement of estimated construction cost, including permits and
fees, architectural, engineering, and contracting fees.

(iv) Certified copies of insurance policies or certificates of insurance as
hereinafter described. Tenant shall not permit Tenant’s Contractors to commence
work until the required insurance has been obtained and certified copies of
policies or certificates have been delivered to Landlord.

 

EXHIBIT B

4



--------------------------------------------------------------------------------

(c) Access to 2013 Expansion Space. Tenant, its employees, designers,
contractors and workmen shall have access to and primary use of the 2013
Expansion Space to construct the Tenant Improvements, provided that Tenant and
its employees, agents, contractors, and suppliers only access the 2013 Expansion
Space via the Building freight elevator work in harmony and do not interfere
with the performance of other work in the Building by Landlord, Landlord’s
contractors, other tenants or occupants of the Building (whether or not the
terms of their respective leases have commenced) or their contractors. If at any
time such entry shall cause, or in Landlord’s reasonable judgment threaten to
cause, such disharmony or interference, Landlord may terminate such permission
upon twenty-four (24) hours’ written notice to Tenant, and thereupon, Tenant or
its employees, agents, contractors, and suppliers causing such disharmony or
interference shall immediately withdraw from the 2013 Expansion Space and the
Building until Landlord determines such disturbance no longer exists.

(d) Landlord’s Right to Perform. Landlord shall have the right, but not the
obligation, to perform, on behalf of and for the account of Tenant, subject to
reimbursement by Tenant, any of the Tenant Improvements which (i) Landlord
reasonably deems necessary to be done on an emergency basis, (ii) pertains to
structural components or the general Building systems, (iii) pertains to the
erection of temporary safety barricades or signs during construction,
(iv) affects any asbestos-containing materials. Except in case of emergency,
Landlord shall give prior reasonable written notice to Tenant of its intention
to perform such work.

(e) Warranties. On completion of the Tenant Improvements, Tenant shall provide
Landlord with copies of all warranties of at least one (1) year duration on all
the Tenant Improvements. At Landlord’s request, Tenant shall enforce, at
Tenant’s expense, all guarantees and warranties made and/or furnished to Tenant
with respect to the Tenant Improvements.

(f) Protection of Building. All work performed by Tenant shall be performed with
a minimum of interference with other tenants and occupants of the Building and
shall conform to the Building Rules and Regulations attached as Exhibit “B,” to
the Original Lease and those rules and regulations governing construction in the
Building as Landlord or Landlord’s Agent may impose. Tenant will take all
reasonable and customary precautionary steps to protect its facilities and the
facilities of others affected by the Tenant Improvements and to properly police
same and Landlord shall have no responsibility for any loss by theft or
otherwise. Construction equipment and materials are to be located in confined
areas and delivery and loading of equipment and materials shall be done at such
reasonable locations and at such time as Landlord shall direct so as not to
burden the operation of the Building. Landlord shall advise Tenant in advance of
any special delivery and loading dock requirements. Tenant shall at all times
keep the 2013 Expansion Space and adjacent areas free from accumulations of
waste materials or rubbish caused by its suppliers, contractors or workmen.
Landlord may require daily clean-up if required for fire prevention and life
safety reasons or applicable laws and reserves the right to do clean-up at the
expense of Tenant if Tenant fails to comply with Landlord’s cleanup
requirements. At the completion of the Tenant Improvements, Tenant’s Contractors
shall forthwith remove all rubbish and all tools, equipment and surplus
materials from and about the 2013 Expansion Space and Building. Any damage
caused by Tenant’s Contractors to any portion of the Building or to any property
of Landlord or other tenants shall be repaired forthwith after written notice
from Landlord to its condition prior to such damage by Tenant at Tenant’s
expense.

 

EXHIBIT B

5



--------------------------------------------------------------------------------

(g) Compliance by all Tenant Contractors. Tenant shall impose and enforce all
terms hereof on Tenant’s Contractors and its designers, architects and
engineers. Landlord shall have the right to order Tenant or any of Tenant’s
Contractors, designers, architects or engineers who willfully violate the
provisions of this Workletter to cease work and remove himself or itself and his
or its equipment and employees from the Building.

(h) Accidents, Notice to Landlord. Tenant’s Contractors shall assume
responsibility for the prevention of accidents to its agents and employees and
shall take all reasonable safety precautions with respect to the work to be
performed and shall comply with all reasonable safety measures initiated by the
Landlord and with all applicable laws, ordinances, rules, regulations and orders
of any public authority for the safety of persons or property. Tenant shall
advise the Tenant’s Contractors to report to Landlord any injury to any of its
agents or employees and shall furnish Landlord a copy of the accident report
filed with its insurance carrier within three (3) days of its occurrence.

(i) Required Insurance. Tenant shall cause Tenant’s Contractors to secure, pay
for, and maintain during the performance of the construction of the Tenant
Improvements, insurance in the following minimum coverages and limits of
liability:

(i) Workmen’s Compensation and Employer’s Liability Insurance as required by
law.

(ii) Commercial General Liability Insurance (including Owner’s and Contractors’
Protective Liability) in an amount not less than Two Million Dollars
($2,000,000) per occurrence, whether involving bodily injury liability (or death
resulting therefrom) or property damage liability or a combination thereof with
a minimum aggregate limit of Two Million Dollars ($2,000,000), and with umbrella
coverage with limits not less than Ten Million Dollars ($10,000,000). Such
insurance shall provide for explosion and collapse, completed operations
coverage with a two-year extension after completion of the work, and broad form
blanket contractual liability coverage and shall insure Tenant’s Contractors
against any and all claims for bodily injury, including death resulting
therefrom and damage to the property of others and arising from its operations
under the contracts whether such operations are performed by Tenant’s
Contractors, or by anyone directly or indirectly employed by any of them.

(iii) Comprehensive Automobile Liability Insurance, including the ownership,
maintenance, and operation of any automotive equipment, owned, hired, or
non-owned in an amount not less than Five Hundred Thousand Dollars ($500,000)
for each person in one accident, and One Million Dollars ($1,000,000) for
injuries sustained by two or more persons in any one accident and property
damage liability in an amount not less than One Million Dollars ($1,000,000) for
each accident. Such insurance shall insure Tenant’s Contractors against any and
all claims for bodily injury, including death resulting therefrom, and damage to
the property of others arising from its operations under the contracts, whether
such operations are performed by Tenant’s Contractors, or by anyone directly or
indirectly employed by any of them.

 

EXHIBIT B

6



--------------------------------------------------------------------------------

(iv) “All-risk” builder’s risk insurance upon the entire Tenant Improvements to
the full insurance value thereof. Such insurance shall include the interest of
Landlord and Tenant (and their respective contractors and subcontractors of any
tier to the extent of any insurable interest therein) in the Tenant Improvements
and shall insure against the perils of fire and extended coverage and shall
include “all-risk” builder’s risk insurance for physical loss or damage
including, without duplication of coverage, theft, vandalism, and malicious
mischief. If portions of the Tenant Improvements are stored off the site of the
Building or in transit to such site are not covered under such “all-risk”
builder’s risk insurance, then Tenant shall effect and maintain similar property
insurance on such portions of the Tenant Improvements. Any loss insured under
such “all-risk” builder’s risk insurance is to be adjusted with Landlord and
Tenant and made payable to Landlord as trustee for the insureds, as their
interest may appear, subject to the agreement reached by such parties in
interest, or in the absence of any such agreement, then in accordance with a
final, nonappealable order of a court of competent jurisdiction. If after such
loss no other special agreement is made, the decision to replace or not replace
any such damaged Tenant Improvements shall be made in accordance with the terms
and provisions of the Amendment including, without limitation, this Workletter.
The waiver of subrogation provisions contained in Article 15 of the Original
Lease shall apply to the “all-risk” builder’s risk insurance policy to be
obtained by Tenant pursuant to this paragraph.

All policies (except the workmen’s compensation policy) shall be endorsed to
include as additional named insureds Landlord and its officers, employees, and
agents, Landlord’s contractors, Landlord’s architect, and such additional
persons as Landlord may designate. Such endorsements shall also provide that all
additional insured parties shall be given thirty (30) days’ prior written notice
of any reduction, cancellation, or nonrenewal of coverage by certified mail,
return receipt requested (except that ten (10) days’ notice shall be sufficient
in the case of cancellation for nonpayment of premium) and shall provide that
the insurance coverage afforded to the additional insured parties thereunder
shall be primary to any insurance carried independently by such additional
insured parties. Landlord shall furnish a list of names and addresses of parties
to be named as additional insureds. The insurance policies required hereunder
shall be considered as the primary insurance and shall not call into
contribution any insurance then maintained by Landlord. Additionally, where
applicable, such policy shall contain a cross-liability and severability or
interest clause.

To the fullest extent permitted by law, Tenant (and Tenant’s Contractors) and
Landlord (and its contractors) shall indemnify and hold harmless the other
party, its officers, agents and employees, from and against all claims, damages,
liabilities, losses and expenses of whatever nature, including but not limited
to reasonable attorneys’ fees, the cost of any repairs to the 2013 Expansion
Space or Building necessitated by activities of the indemnifying party’s
contractors, bodily injury to persons or damage to property of the indemnified
party, its employees, agents, invitees, licensees, or others, arising out of or
resulting from the performance of work by the indemnifying party or its
contractors. The foregoing indemnity shall be in addition to the insurance
requirements set forth above and shall not be in discharge or substitution of
the same, and shall not be limited in any way by any limitations on the amount
or type of damages, compensation or benefits payable by or for Tenant’s
Contractors under Workers’ or Workmen’s Compensation Acts, Disability Benefit
Acts or other Employee Benefit Acts.

 

EXHIBIT B

7



--------------------------------------------------------------------------------

(j) Quality of Work. The Tenant Improvements shall be constructed in a
first-class workmanlike manner using only good grades of material and in
compliance with the Final Plans, all insurance requirements, applicable laws and
ordinances and rules and regulations of governmental departments or agencies and
the rules and regulations adopted by Landlord for the Building.

(k) “As-Built” Plans. Upon completion of the Tenant Improvements, Tenant shall
furnish Landlord with “as built” plans for the 2013 Expansion Space, final
waivers of lien for the Tenant Improvements, a detailed breakdown of the costs
of the Tenant Improvements (which may be in the form of an owner’s affidavit)
and evidence of payment reasonably satisfactory to Landlord, and an occupancy
permit, certificate of occupancy, or other evidence of the legal right to occupy
the 2013 Expansion Space issued by the City of San Francisco for comparable
projects in the Building for the 2013 Expansion Space. In addition, upon
completion of the Tenant Improvements, Tenant will provide the Building’s
architect a CAD file with the construction floor plan showing partitions, doors,
door swings and sidelights and such other information as the Building’s
architect may require to allow the Building’s architect to update and maintain
the “Space Utilization Data Base.” Tenant shall pay the Building’s architect’s
fee for this service.

(l) Mechanics’ Liens. Tenant shall not permit any of the Tenant’s Contractors to
place any lien upon the Building, and if any such lien is placed upon the
Building, Tenant shall within ten (10) days of notice thereof, cause such lien
to be discharged of record, by bonding or otherwise. If Tenant shall fail to
cause any such lien to be discharged, Landlord shall have the right to have such
lien discharged and Landlord’s expense in so doing, including bond premiums,
reasonable legal fees and filing fees, shall be immediately due and payable by
Tenant.

3. Payment of Costs of the Tenant Improvements.

(a) Subject to the provisions of Paragraph 3(b) below, the Tenant Improvements
(including the cost of acquiring and installing the Building Standard window
blinds to the extent not in place) shall be installed by Tenant at Tenant’s sole
cost and expense. The cost of the Tenant Improvements shall include, and Tenant
agrees to pay Landlord for, the following costs, to the extent such costs are
triggered by or are attributable to the scope of the work entailed in the Tenant
Improvements (“Landlord’s Costs”): (i) the cost of any work performed by
Landlord on behalf of Tenant and for any materials and labor furnished on
Tenant’s behalf (it being understood that Tenant and Tenant’s Contractor are
solely responsible for the installation of the Tenant Improvements), (ii) all
permit, design and engineering fees, all HVAC and sprinkler reconfiguration
costs, and all life safety costs, (iii) the cost of any services provided to
Tenant or Tenant’s Contractors including but not limited to the cost for rubbish
removal, hoisting, and utilities to the extent not included in general
conditions charges by the general contractor, and (iv) the Supervision Fee plus
Landlord’s actual out-of-pocket expenses for review of Tenant’s Proposed Plans
and Final Plans (subject to Section 1(b), above). Landlord may render bills to
Tenant monthly for Landlord’s Costs (provided that the Supervision Fee shall be
billed based on the cost of the Tenant Improvements performed during the period
in question). All bills shall be due and payable no later than the thirtieth
(30th) day after delivery of such bills to Tenant, and Landlord may apply the
Tenant Allowance against such Landlord’s Costs. Except as provided in
Section 3(b) below, the Tenant Allowance may not be applied against any costs
associated with data cabling, telecommunication equipment installation, Tenant’s
signage, or rent. The “Supervision Fee” shall be an amount equal to three
percent (3%) of the total cost of installation and construction of the Tenant
Improvements.

 

EXHIBIT B

8



--------------------------------------------------------------------------------

(b) Landlord shall provide Tenant with an allowance of up to Three Hundred
Eighty-One Thousand Seven Hundred Twenty and No/100 Dollars ($381,720.00)
(“Tenant Allowance”) to be used toward payment of the costs incurred by Tenant
for hard construction costs, permits, design and engineering fees, upgrades to
the shell and core, Building mechanical, plumbing, HVAC, electrical, structural,
and fire life safety systems, and Landlord’s Costs in connection with the Tenant
Improvements. Tenant may apply up to Sixty-Three Thousand Six Hundred Twenty and
No/100 Dollars ($63,620.00) of the Tenant Allowance for Tenant’s actual expenses
for relocation/moving expenses, and data equipment and cabling installation in
the 2013 Expansion Space. If Landlord reasonably anticipates that the Tenant
Improvement costs may exceed the Tenant Allowance (such excess shall be referred
to herein as the “Over Allowance Amount”), and there is an Over-Allowance Amount
required to be paid by Tenant pursuant to this Section for such disbursement,
Landlord shall only be required to make a disbursement equal to Landlord’s pro
rata share thereof and simultaneously with each disbursement, Tenant will pay
its pro rata share thereof. For purposes hereof, Landlord’s pro rata share for
each such disbursement amount shall equal the percentage resulting from dividing
the Tenant Allowance by the total cost of the Tenant Improvement costs (as may
be revised from time to time), and Tenant’s pro rata share for each such
disbursement amount shall equal the Over-Allowance Amount divided by such total
cost of the Tenant Improvement costs. Landlord’s payment of such amounts shall
not be deemed Landlord’s approval or acceptance of the work furnished or
materials supplied as set forth in Tenant’s draw request. If Landlord reasonably
estimates that there will be an Over Allowance Amount payable by Tenant, then
Tenant shall pay Tenant’s pro rata share (as described above) of the
Over-Allowance Amount directly to the Contractor during the construction of the
Tenant Improvements as a condition precedent to Landlord’s obligation to
disburse Landlord’s pro rata share of the Tenant Allowance. The Tenant
Improvements must be completed, and Tenant must have submitted its request for
reimbursement in accordance with the terms of this Paragraph 3, no later than
July 1, 2014. If the cost of all items of the Tenant Improvements is less than
the Tenant Allowance or if Tenant has not submitted its request for
reimbursement for the entire Tenant Allowance in accordance with this Workletter
by the foregoing deadline, Tenant shall not be entitled to any payment or credit
for such excess or unused amount. Funds may be drawn against the Tenant
Allowance at any time and from time to time prior to July 1, 2014, subject to
the following:

(i) Tenant may not make more than one draw in any calendar month;

(ii) With each draw request, Tenant shall submit to Landlord the following
documents:

(A) A true and correct copy of the application for payment by Tenant’s
Contractors for the Tenant Improvements completed to date, including sworn
statements evidencing the cost of the Tenant Improvements performed to date (or
in the case of subcontractors and materialmen, sworn statements for the last
preceding draw request) together with copies on all receipted bills and
invoices;

 

EXHIBIT B

9



--------------------------------------------------------------------------------

(B) Conditional or final lien waivers with respect to the Tenant Improvements
performed to date from Tenant’s Contractors and any materialmen (or in the case
of subcontractors and materialmen and except for the final disbursement of the
Tenant Allowance, unconditional lien waivers for the last preceding draw
request);

(C) Tenant’s certification to Landlord that the amounts set forth in all
contractor’s sworn statements are owed to Tenant’s Contractors for the Tenant
Improvements performed to date;

(D) The total cost of the Tenant Improvements based on the Final Plans, as such
cost may change from time to time;

(E) With the final draw request, Tenant shall submit to Landlord a certificate
from Tenant’s Architect stating that the Tenant Improvements has been completed
in accordance with the Final Plans and applicable zoning, building,
environmental and other laws and Unconditional Waiver and Release Upon Progress
Payment from the General Contractor and each of Tenant’s Contractors who have
not theretofore delivered such unconditional waiver and release.

(iii) Landlord will disburse the portion of the Tenant Allowance allocable to
each draw request to Tenant or at Tenant’s request or at Landlord’s option
directly to Tenant’s Contractors within thirty (30) days after Tenant has
submitted the required information for such draw and has otherwise complied with
the requirements hereof.

(c) Tenant shall pay for the Tenant Improvements and shall not permit the 2013
Expansion Space, Original Premises or Building or underlying property to become
subject to any lien on account of labor, material, or services furnished to
Tenant.

(d) In the event Landlord wrongfully fails to disburse any amount of the Tenant
Allowance as required hereunder after Tenant has submitted all documents
required hereunder with respect to such disbursement request and such failure
continues for sixty (60) days after notice delivered to Landlord strictly in
accordance with the Amendment, Tenant shall have the right to (i) disburse such
unpaid amounts to the General Contractor and (ii) offset such amounts against
Base Rent next due and owing (up to an amount not to exceed 20% of the then
scheduled Base Rent amount in any month).

4. Miscellaneous.

(a) Tenant agrees that, in connection with the Tenant Improvements and its use
of the 2013 Expansion Space prior to the 2013 Expansion Space Commencement Date,
Tenant shall have those duties and obligations with respect thereto that it has
pursuant to the Lease during the Term, except the obligation for payment of
rent, and further agrees that Landlord shall not be liable in any way for
injury, loss, or damage which may occur to any of the Tenant Improvements or
installations made in the 2013 Expansion Space, or to any personal property
placed therein, the same being at Tenant’s sole risk, except to the extent
caused by the gross negligence or willful misconduct of Landlord or Landlord
Parties.

 

EXHIBIT B

10



--------------------------------------------------------------------------------

(b) Except as expressly set forth in the Amendment or the Lease, Landlord has no
other agreement with Tenant and Landlord has no other obligation to do any other
work or pay any amounts with respect to the 2013 Expansion Space. Any other work
in the 2013 Expansion Space which may be permitted by Landlord pursuant to the
terms and conditions of the Amendment shall be done at Tenant’s sole cost and
expense and in accordance with the terms and conditions of the Lease.

(c) This Workletter shall not be deemed applicable to any additional space added
to the Original Premises at any time or from time to time, whether by any
options under the Amendment or otherwise, or to any portion of the Original
Premises or any additions thereto in the event of a renewal or extension of the
initial term of the Lease, whether by any options under the Lease or otherwise,
unless expressly so provided in the Lease or any amendment or supplement
thereto.

(d) The failure by Tenant to pay any monies due to Landlord pursuant to this
Workletter within five (5) business days (or such longer period as expressly set
forth herein) after notice from Landlord to Tenant shall be deemed an Event of
Default under the terms of the Lease for which Landlord shall be entitled to
exercise all remedies available to Landlord for nonpayment of Rent. All late
payments shall bear interest pursuant to Section 18.04 of the Lease.

(e) Neither Landlord’s Agent nor the partners compromising Landlord or
Landlord’s Agent, nor the shareholders (nor any of the partners comprising
same), directors, officers, or shareholders of any of the foregoing
(collectively, the “Parties”) shall be liable for the performance of Landlord’s
obligations under this Workletter. Tenant shall look solely to Landlord to
enforce Landlord’s obligations hereunder and shall not seek any damages against
any of the Parties. The liability of Landlord for Landlord’s obligations under
this Workletter shall not exceed and shall be limited to Landlord’s interest in
the Building and Tenant shall not look to the property or assets of any of the
Parties in seeking either to enforce Landlord’s obligations under this
Workletter or to satisfy a judgment for Landlord’s failure to perform such
obligations. Upon a sale of the Building by Landlord, if the buyer has assumed
Landlord’s duties, obligations and liabilities hereunder, Tenant shall look
solely to the buyer to enforce Tenant’s rights under this Workletter arising
after the date of such sale.

 

EXHIBIT B

11



--------------------------------------------------------------------------------

(f) Tenant shall be solely responsible to determine at the site all dimensions
of the 2013 Expansion Space and the Building which affect any work to be
performed by Tenant hereunder.

 

LANDLORD:

   

KNICKERBOCKER PROPERTIES, INC. XXXIII,

a Delaware corporation

    By:   /s/ Karen M. Wilbrecht       Karen M. Wilbrecht       Its: Executive
Director

TENANT:

   

MEDIVATION, INC.,

a Delaware corporation

    By:   /s/ Patrick Machado     Its:   CFO & CBO       Patrick Machado     By:
          Its:      

 

EXHIBIT B

12



--------------------------------------------------------------------------------

SCHEDULE “B-1”

DESIGN STANDARDS

1. HVAC

a. Outside summer: 79 degrees FDB

b. Inside summer: 74 degrees + or - 2.5 degrees FDB (shades drawn)

c. Outside winter: 38 degrees FDB

d. Inside winter: 72 degrees FDB + or - 2.5 degrees FDB (shades drawn)

e. Population Density: One occupant per 150 usable square feet. The greater of
15 cfm outside air per occupant or 0.15 cfm outside air per usable square foot
in accordance with Title 24 of the California Code of Regulations

2. Electrical

a. Subject to Title 24 of the California Code of Regulations, 1.5 watts per
usable square foot connected load/lighting/power — 480/277 volts

b. Subject to Title 24 of the California Code of Regulations, 3.5 watts per
usable square foot connected load/miscellaneous power — 120/208 volts

Total of 5 watts per usable square foot connected load

 

SCHEDULE B-1

1



--------------------------------------------------------------------------------

EXHIBIT “C”

FORM OF LETTER OF CREDIT

 

EXHIBIT C

1